Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1087
                        Lower Tribunal No. 14-7686
                           ________________


                            Eduardo Orozco,
                                  Appellant,

                                     vs.

                         McCormick 105, LLC,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     ADR Miami LLC, and Juan Ramirez, Jr., for appellant.

     Law Firm of Gary M. Singer, P.A., and Gary M. Singer (Fort
Lauderdale), for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See McCormack v. Flens, 27 So. 3d 179, 181 (Fla. 2d DCA

2010) (affirming jury verdict and finding that defendant’s refusal to return

funds after acknowledging that they belonged to plaintiff satisfied the

felonious intent requirement); see also Masvidal v. Ochoa, 505 So. 2d 555,

556 (Fla. 3d DCA 1987) (holding that that the defendant committed

embezzlement, conversion, and civil theft where “the defendant lawfully

obtained possession of the plaintiff’s funds to set up the escrow fund and

thereafter converted the funds for his own use”).




                                     2